Citation Nr: 1625563	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-42 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to the Veteran's service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO denied service connection for sleep apnea and the Veteran appealed that decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was first diagnosed with sleep apnea in September 2012, after undergoing a sleep study.  According to the Veteran, his condition is the result of his service-connected PTSD and, to support his claim, he has provided copies of pages from a number of journals and articles.  These indicate that PTSD patients are more likely to have sleep apnea than members of the general population.  The Veteran also submitted a letter from a nurse practitioner who has treated him at a VA Medical Center.  According to the letter, it is at least as likely as not that obstructive sleep apnea is related to PTSD.  

For assistance in deciding whether sleep apnea is related to service, the AOJ obtained a medical opinion from a VA physician assistant in August 2013.  According to the nurse practitioner, it was less likely than not that the Veteran's sleep apnea was related to service.  

The VA physician assistant did not examine the Veteran and her report indicates that her opinion was based only on a review of the available medical records.  Prior to the date of the opinion, there are notes indicating that the examiner "initially thought that [the Veteran] was going to have to be seen because [service treatment records mention trauma to the nose in 1969], but there was enough [information] in the [service treatment records] for her to be able to state her opinion.  She said we can cancel the [examination] request  . . ."   Notes in the service treatment records dated April 1969 consist of only a few lines, first indicating that the Veteran received a blow to his nose with a blunt object.   This is followed by notes indicating the presence of swelling and tenderness, but no fracture and "negative" x-ray results.  

When VA undertakes to provide a medical opinion, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295 301 (2008)).

Both the August 2013 VA examination report and the June 2013 letter from the nurse practitioner are inadequate.  Since the VA opinion includes no recent physical findings on the current condition of the Veteran's nasal passage, it is not clear that the physician assistant was correct to conclude that the Veteran's in-service nose trauma is unrelated to his sleep apnea.  The VA nurse practitioner did address the Veteran's contention that his PTSD caused sleep apnea.  But the explanation for her opinion - "The preponderance of medical literature does not support that PTSD causes [obstructive sleep apnea].  This veteran is not currently on medications for PTSD that would increase his likelihood of increased somnolence or airway collapse . . ." - is conclusory and she did not specifically address the articles and studies submitted by the Veteran.

The nurse practitioner offered the following explanation for the nurse practitioner's conclusion:  "when [the Veteran] uses CPAP therapy . . . he gets into deep sleep but at the price of increased nightmares related to [Vietnam] service.  Not using CPAP therapy results in less nightmares but at the expense of a diminished quality of sleep that results in increased daytime somnolence."  From this explanation, it appears that the Veteran has both disabilities, and that his PTSD symptoms would be worse, or at least involve more nightmares, if he did not also have sleep apnea.  It is not clear from the letter how PTSD caused or contributed to the development of sleep apnea.  For this reason, the nurse practitioner's opinion is also inadequate. Similarly, the articles submitted by the Veteran document an association between PTSD and sleep apnea.  But it is not clear whether PTSD causes sleep apnea.  For these reasons, a new examination and medical opinion are needed before the Veteran's claim can be decided.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2013.

2.  After all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination by an appropriate doctor of medicine, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  The examination should include current findings describing the physical condition of the Veteran's airway, including his nasal passage.  

In his or her review of the claims file, the examiner should pay particular attention to service treatment records describing trauma to the Veteran's nose in April 1969 and to the studies and articles indicating an increased incidence of sleep apnea among patients with PTSD.

Then, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise medically related to service, to include being caused or aggravated beyond the normal progress of the disorder by residuals from nasal trauma in April 1969, if any.  

The examiner should also provide an opinion as to whether the Veteran's sleep apnea has been caused OR aggravated beyond the normal progress of the disorder by service-connected PTSD.  A complete rationale should be provided for all opinions offered.

3.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	



_________________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

